DETAILED ACTION
Claim Status
	Applicant’s amendment filed May 26, 2022 has been entered. Claims 3-6, 8-11, 14-16, 19-23, 26, 28-30, 32-38, 41-48 and 51-60 are cancelled. Claims 61-63 have been newly added. Claims 1-2, 7, 12-13, 17-18, 24-25, 27, 31, 39-40, 49-50 and 61-63 are pending. Claims 49-50 are withdrawn. Claims 1-2, 7, 12-13, 17-18, 24-25, 27, 31, 39-40 and 61-63 are currently under examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7, 12-13, 17-18, 24-25, 27, 31 and 39-40 in the reply filed on October 18, 2021 is acknowledged.

Claims 41, 47-50 and 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
Objection to the specification is withdrawn in view of Applicant’s amendment amending the Incorporation by Reference paragraph to recite the size of the ASCII text file should be recited in bytes.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 12-13, 17-18, 24-25, 27, 31 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potter et al. (WO 2016/065364 A1, published April 28, 2016, earliest effective filing date October 24, 2014, provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and 25. 
Potter et al. describe a gRNA fusion molecule, comprising a gRNA molecule and a template nucleic acid (donor nucleic acid is covalently linked to guide RNA; paragraph [0036]), wherein the 3’ end of the gRNA molecule comprises one or more hairpin loops (hairpin nucleic acid molecule is guide RNA; paragraph [0006], figures 7 and 9), wherein the template nucleic acid comprises single-stranded DNA, or double-stranded DNA (donor nucleic acid will typically be DNA and may be single-stranded or double-stranded; paragraph [0050]) (claims 1 and 2); wherein the 3’ end of the gRNA molecule is ligated to the 5’ end of the template nucleic acid (donor nucleic acid may be associated with the 3’ terminus of guide RNA; paragraph [0064], figures 7-9) (claim 7); wherein the gRNA molecule is non-covalently linked to the template nucleic acid through at least one adaptor molecule (a donor nucleic acid molecule with linking group and another nucleic acid molecule with one or more cognate linking group; paragraph [0050], "cognate linking groups" refers to two linking groups that are capable of binding to each other with sufficient affinity for to allow for the two linking groups to remain associated with each other. Cognate linking groups may associate with each other covalently or non-covalently; paragraph [0051]) (claim 12); wherein the at least one adaptor molecule is a small molecule (example of a suitable non-covalent linkage is an avidin-biotin linkage; paragraph [0051]) (claim 13), wherein the gRNA molecule is coupled to a first adaptor molecule; and the template nucleic acid is coupled to a second adaptor molecule; wherein the first adaptor molecule is covalently or non-covalently linked to the second adaptor molecule (technologies to link nucleic acid molecules to other nucleic acid molecules include biotin-biotin binding protein interactions; paragraph [0070]) (claim 17); wherein the first adaptor molecule comprises biotin, and the second adaptor molecule comprises streptavidin (technologies to link nucleic acid molecules to other nucleic acid molecules include biotin-biotin binding protein interactions; paragraph [0070], the interaction of biotin and streptavidin; paragraph [0074]) (claim 18); wherein the gRNA and/or the template nucleic acid is coupled to the adaptor molecule through a linker (donor nucleic acid may contain one or more linking groups; paragraph [0050]) (claim 24); wherein the 3’ end of the gRNA molecule is linked to the 5’ end of the template nucleic acid by a phosphodiester bond (gRNA-azido-dATP, figures 7 and 9) (claim 25); wherein the gRNA molecule is linked to the template nucleic acid by a linker (a suitable covalent linkage is the linkage shown in FIG. 4, paragraph [0051]) (claim 27). Potter et al. further describe a gene editing system, comprising the gRNA fusion molecule and at least one Cas9 molecule (Jurkat T cells transfected with Cas9 protein and gRNA/dsDonor conjugate; paragraph [0015]) (claim 31) and a cell comprising the gRNA fusion molecule or gene editing system (Jurkat T cells transfected with Cas9 protein and gRNA/dsDonor conjugate; paragraph [0015]) (claims 39 and 40).
Accordingly, Potter et al. anticipates 1-2, 7, 12-13, 17-18, 24-25, 27, 31 and 39-40.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant argues that Potter et al. does not teach the limitation, “wherein the 3’ end of the gRNA molecule comprises one or more hairpin loops”.
However, paragraph [0006] of Potter et al. describes the gRNA as a “hairpin nucleic acid molecule”, and figures 7 and 9 show that the hairpin is at the 3’ end of the gRNA. Therefore, Potter et al. teaches the recited limitation.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim(s) 1, 7, 12-13, 17, 24, 27, 31 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by May et al. (WO 2014/150624 A1, published September 24, 2014, earliest effective filing date March 14, 2013, provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and 25.
May et al. describe a gRNA fusion molecule, comprising a gRNA molecule and a template nucleic acid (complex comprising a gRNA and a donor polynucleotide; paragraph [0851], figure 30), wherein the 3’ end of the gRNA molecule comprises one or more hairpin loops (3' tracrRNA sequence can comprise one or more hairpins; paragraph [0284]), wherein the template nucleic acid comprises single-stranded DNA, or double-stranded DNA (in some embodiments, the donor polynucleotide can be single stranded. In some embodiments, the donor polynucleotide can be double stranded; paragraph [0860]) (claim 1); wherein the 3’ end of the gRNA molecule is ligated to the 5’ end of the template nucleic acid (the tracr nucleic acid extension at the 3' end of the nucleic acid-targeting nucleic acid can include a sequence that can hybridize to the 5' end of the donor DNA; paragraph [0853], figure 30B) (claim 7); wherein the gRNA molecule is non-covalently linked to the template nucleic acid through at least one adaptor molecule (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 12); wherein the at least one adaptor molecule is a protein (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 13), wherein the gRNA molecule is coupled to a first adaptor molecule; and the template nucleic acid is coupled to a second adaptor molecule; wherein the first adaptor molecule is covalently or non-covalently linked to the second adaptor molecule (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 17); wherein the gRNA and/or the template nucleic acid is coupled to the adaptor molecule through a linker (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 24); wherein the gRNA molecule is linked to the template nucleic acid by a linker (the tracr nucleic acid extension at the 3' end of the nucleic acid -targeting nucleic acid can incorporate a nucleic acid sequence that can binds an RNA binding protein (RBP). The RNA-binding protein can be fused to a DNA binding protein (DBP); paragraph [0857], figure 30F) (claim 27). May et al. further describe a gene editing system, comprising the gRNA fusion molecule and at least one Cas9 molecule (complex comprising a site-directed polypeptide, a nucleic acid-targeting nucleic acid, and a donor polynucleotide can be delivered to a target nucleic acid; paragraph [0851], nuclease, e.g., Cas9; paragraph [0850]) (claim 31) and a cell comprising the gRNA fusion molecule or gene editing system (tagged cell can be generated by contacting the cell with a donor polynucleotide, and a complex comprising a site-directed polypeptide and a nucleic acid-targeting nucleic acid; paragraph [0826]) (claims 39 and 40).
Accordingly, May et al. anticipates 1, 7, 12-13, 17, 24, 27, 31 and 39-40.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant argues that May et al. does not teach the limitation, “wherein the template nucleic acid comprises single-stranded DNA or double-stranded DNA”.
However, paragraph [0853] of May et al. describes the template nucleic acid as “donor DNA”, and paragraph [0860] describes that it can be single or double stranded. Therefore, May et al. teaches the recited limitation.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 – new rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 12-13, 17, 24, 27, 31, 39-40 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. This is a new rejection necessitated by Applicant’s amendment adding claims 61-63.
May et al. describes gRNA fusion molecules and anticipates claims 1, 7, 12-13, 17, 24, 27, 31 and 39-40 as applied above.
May et al. further teach an extension at the 3’ end of the gRNA that has complementarity to the 5’ portion of the template nucleic acid (claim 61), and wherein the extension is RNA (claim 62).
May et al. does not describe a splint oligonucleotide also having complementarity to a 3’ portion of the gRNA molecule (claim 61), wherein the splint oligonucleotide does not form a DNA/RNA complex with the gRNA and/or the template nucleic acid (claim 63).
However, it would have been obvious to a person of ordinary skill in the art at the time of filing to use a splint oligonucleotide that binds both the 3’ end of the gRNA and the 5’ end of the template nucleic acid to fuse the gRNA to the template nucleic acid. May et al. already envisions hybridizing an oligonucleotide to the 5’ end of the template nucleic acid. Therefore, it would have been obvious to duplicate such design to hybridize the 3’ end of the gRNA. A person of ordinary skill in the art would have had a reasonable expectation of success in creating such molecule because linking different nucleic acid sequences through hybridization was well known in the art. Additionally, because the splint oligonucleotide would be RNA or DNA, it would form an RNA/RNA duplex with the gRNA or a DNA/DNA duplex with the template nucleic acid. 
Therefore, May et al. render obvious claims 1, 7, 12-13, 17, 24, 27, 31, 39-40 and 61-63.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636